Citation Nr: 1035464	
Decision Date: 09/20/10    Archive Date: 09/28/10

DOCKET NO.  03-15 037	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an effective date prior to July 20, 2001 for the 
grant of a 70 percent rating for service connected bipolar 
disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. C. Dale, Associate Counsel






INTRODUCTION

The Veteran served on active duty from June 1970 to September 
1972.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2001 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Boston, 
Massachusetts that assigned a 70 percent disability evaluation, 
effective July 20, 2001, for the service connected bipolar 
disorder.

In July 2005, the Board remanded the appeal for further 
development.  Following the necessary development, the Board 
denied the claim in an August 2008 decision.  The Veteran 
appealed the Board's denial to the U.S. Court of Appeals for 
Veterans Claims (Court).  Before the Court issued a decision, the 
Veteran and the Secretary of VA agreed to a Joint Motion for 
remand.  The Court issued a December 2009 order granting the 
motion.  The Joint Motion vacated the August 2008 Board denial 
and remanded the appeal to the Board for adjudication consistent 
with the remand directives.  


FINDINGS OF FACT

1. The July 2001 statement submitted by the Veteran's 
representative did not express a desire for appellate review.  

2. In November 2001, the RO granted a 70 percent evaluation for 
the Veteran's service-connected bipolar disorder effective from 
the date of claim, July 20, 2001.

3. It is not factually ascertainable that an increase in the 
Veteran's bipolar disorder occurred within the year prior to July 
20, 2001.





CONCLUSIONS OF LAW

1. The July 2001 statement submitted by the Veteran's 
representative did not constitute a notice of disagreement.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.201 (2009).  

2. The criteria for an effective date earlier than July 20, 2001, 
for a 70 percent rating for bipolar disorder have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 5110 (West 2002 & Supp. 
2010); 38 C.F.R. §§ 3.1, 3.155, 3.159, 3.157, 3.400(o), 4.104, 
20.201 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Date of the claim

The December 2009 Joint Motion for remand directed the Board to 
address the Veteran's contention that a July 16, 2001 statement 
constituted a notice of disagreement (NOD), rather than a claim 
for an increased rating.  The Veteran's representative submitted 
a statement, dated July 16, 2001 and received by the RO on July 
20, 2001, in response to a July 5, 2001 RO decision.  The RO 
decision assigned a 10 percent rating for service connected 
bipolar disorder, effective May 29, 1992.  

There are six elements for a valid NOD: it must (1) express 
disagreement with a specific determination of the agency of 
original jurisdiction; (2) be filed in writing; (3) be filed with 
the RO; (4) be filed within one year after the date of mailing of 
notice of the RO decision; (5) be filed by the claimant or the 
claimant's authorized representative; and (6) express a desire 
for appellate review.  38 U.S.C.A. § 7105(b) (West 2002); 
Gallegos v. Gober, 283 F.3d 1309 (Fed. Cir. 2002); 38 C.F.R. § 
20.201 (2009).  The July 16, 2001 statement satisfied the first 
five elements.  See id.  

The remaining issue is whether the July 16, 2001 statement 
sufficiently expressed a desire for appellate review.  While 
special wording is not required, a NOD must be in terms that can 
be reasonably construed as a desire for appellate review.  Id.  
Additionally, both the wording and the context in which it was 
written must be examined.  Jarvis v. West, 12 Vet. App. 559, 561 
(1999).  

After careful consideration of the context and expressions within 
the statement itself, the Board does not find that it expresses a 
desire for appellate review for the reasons below.  Thus, the 
July 16, 2001 statement does not meet the NOD criteria.  38 
U.S.C.A. § 7105(b) (West 2002); 38 C.F.R. § 20.201 (2009); see 
id.; Gallegos, supra.

The Veteran initially filed a claim for service connection for a 
psychiatric disorder on May 29, 1992.  The Board granted service 
connection for bipolar disorder in a June 2001 decision.  Shortly 
after the Board decision, the RO issued a July 5, 2001 decision 
assigning a 10 percent rating.  In response, the Veteran, by way 
of his representative, submitted the July 16, 2001 statement.  He 
presently asserts this statement constitutes a NOD.  

In the July 2001 statement, the Veteran's representative 
"request[ed] that VA reconsider" its latest rating decision.  
The Veteran's representative noted that the Veteran had not 
received a VA examination since May 1999 and requested an updated 
VA examination.  The representative also requested an RO hearing 
if the evidence was insufficient to grant an increase.  The 
letter states the following: "We ask the VA to schedule a VA 
psychiatric examination in order to ascertain the current level 
of severity of his service-connected condition.  If the above 
equitable resolution cannot be resolved in favor of the 
[v]eteran, then we respectfully request prior to promulgation of 
this decision, a hearing . . . ."  

The statement makes no reference to the Board or any request for 
a statement of the case (SOC).  It cannot be construed as a 
desire for appellate review of the July 2001 RO decision.  
Rather, it is requesting that the RO reexamine the Veteran and 
issue a decision reflecting an increased rating based upon such 
reexamination.  The RO provided an August 2001 VA psychological 
examination and subsequently issued a November 2001 decision that 
increased the rating to 70 percent effective July 20, 2001.  
These actions fulfilled the requests made in the July 16, 2001 
letter.  The Veteran waited almost a year after the November 2001 
RO decision increasing his rating before filing an October 2002 
NOD.  It is the first instance that the Veteran contends the 
effective date should be May 29, 1992.  Viewed in this context, 
the July 2001 statement is most accurately characterized as a 
request for a reexamination.  Jarvis, supra.  

In addition, the RO sent the Veteran a letter, dated July 24, 
2001, clearly stating he had a year to appeal the decision and 
included VA Form 4107 "Notice of Procedural and Appellate 
Rights."  The Board finds the Veteran received notice about how 
to initiate the appeals process.  Nonetheless, the Veteran did 
not submit any statements expressing a desire for appellate 
review until October 2002.  

The Board finds the complete absence of any reference to 
appellate review and the Veteran's wait of nearly a year in 
asserting that the effective date should be May 1992 following 
the favorable RO decision probative in determining that the July 
2001 letter does not meet the NOD criteria.  The Veteran's 
contention that the July 16, 2001 statement constitutes a NOD is 
without merit.  38 U.S.C.A. § 7105(b) (West 2002); 38 C.F.R. § 
20.201 (2009); see id.; Gallegos, supra.

The October 2002 NOD is the first statement meeting the criteria 
for a valid NOD, as expresses a desire for appellate review by 
requesting a SOC among other statements.  See id.  The October 
2002 NOD was not timely filed with respect to the July 2001 
rating decision.  38 U.S.C.A. § 7105(b) (West 2002) (NOD must be 
filed within a year of the appealed rating decision).  Thus, it 
could only be considered with respect to the November 2001 RO 
decision.  Id.  

The July 2001 statement is considered to be a claim for a rating 
in excess of 10 percent.  38 C.F.R. §§ 3.151, 3.155(c).  The 
statement clearly expresses a desire for an increased rating.  
See id.  




II. Entitlement to an effective date prior to July 20, 2001 for a 
70 percent rating for service connected bipolar disorder

By a November 2001 rating decision, the Veteran's service 
connected bipolar disorder was increased from 10 to 70 percent 
disabling effective July 20, 2001, the date of claim.  The 
Veteran filed a NOD, dated October 2002, appealing the effective 
date of the 70 percent disability evaluation.  

The general rule is that the effective date of such an award 
shall not be earlier than the date of receipt of application 
therefore.  See 38 U.S.C.A. § 5110(a) (West 2002 & Supp. 2008); 
38 C.F.R. § 3.400(o)(1) (2009).  An exception to that rule 
applies where evidence demonstrates a factually ascertainable 
increase in disability during the one-year period preceding the 
date of receipt of a claim for increased compensation.  In that 
situation, the law provides that the effective date of the award 
"shall be the earliest date as of which it is ascertainable that 
an increase in disability had occurred, if application is 
received within one year from such date." 38 U.S.C.A. § 
5110(b)(2) (West 2002 & Supp. 2007); see 38 C.F.R. § 3.400(o)(2) 
(2009); Harper v. Brown, 10 Vet. App. 125 (1997).  In all other 
cases, the effective date will be the "date of receipt of claim 
or date entitlement arose, whichever is later."  See 38 C.F.R. § 
3.400(o)(1) (2009); VAOPGCPREC 12-98, 63 Fed. Reg. 56,703 (Oct. 
22, 1998).  Therefore, three possible dates may be assigned 
depending on the facts of a case:

(1) if an increase in disability occurs after the claim is filed, 
the date that the increase is shown to have occurred (date 
entitlement arose) (38 C.F.R. § 3.400(o)(1));

(2) if an increase in disability precedes the claim by a year or 
less, the date that the increase is shown to have occurred 
(factually ascertainable) (38 C.F.R. § 3.400(o)(2)); or

(3) if an increase in disability precedes the claim by more than 
a year, the date that the claim is received (date of claim) (38 
C.F.R. § 3.400(o)(2)).

Harper, 10 Vet. App. at 126.

In determining an effective date for an increased evaluation, VA 
must make two essential determinations.  It must determine (1) 
when a claim for an increased rating was received, and (2) when a 
factually ascertainable increase in disability occurred so as to 
warrant entitlement to an increased evaluation.  See 38 C.F.R. §§ 
3.155, 3.400(o)(2) (2009).

The Board notes that there is no allegation of clear and 
unmistakable error by the Veteran.  See 38 U.S.C.A. § 5109A (West 
2002); 38 C.F.R. § 3.105(a) (2009).

The Veteran's service connected bipolar disorder is rated under 
38 C.F.R. § 4.130, Diagnostic Code 9432 (2009), a 10 percent 
rating is assigned for an occupational and social impairment due 
to mild or transient symptoms which decrease work efficiency and 
ability to perform occupational tasks only during periods of 
significant stress, or; symptoms controlled by continuous 
medication.  See 38 C.F.R. § 4.130, Diagnostic Code 9432 (2009).

A 30 percent rating is assigned for occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational tasks 
(although generally functioning satisfactorily, with normal 
routine behavior, self-care, and conversation), due to such 
symptoms as: depressed mood, anxiety, suspiciousness, panic 
attacks (weekly or less often), chronic sleep impairment; mild 
memory loss (such as forgetting names, directions, recent 
events).  Id.

A 50 percent rating is assigned for occupational and social 
impairment with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory; impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  Id.

A 70 percent evaluation envisions occupational and social 
impairment with deficiencies in most areas, such as work, school, 
family relations, judgment, thinking, or mood, due to such 
symptoms as: suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near- continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including work 
or a work like setting); and an inability to establish and 
maintain effective relationships.  Id.

Evidence and Analysis

In this case, the claims file contains absolutely no evidence 
which reflects that it was factually ascertainable that an 
increase in disability (bipolar disorder) was shown during the 
year prior to the filing of the July 20, 2001, claim for 
increase.  Initially, the Board notes that the record contains no 
detailed evidence relating to bipolar disorder dated during the 
year prior to July 20, 2001.

Following the Board's July 2005 Remand, the RO sent the Veteran a 
letter, dated August 2005, requesting additional evidence in 
support of his claim.  The Veteran was requested to identify the 
dates and locations of treatment at VA or private facilities for 
psychiatric illness prior to July 20, 2001.  Subsequently, the RO 
obtained treatment records from the Boston VA Medical Center 
dated May 1992 to June 1992, The Arbour dated October 1982 to 
November 1982, and Beth Israel Medical Center dated July 1982 to 
May 2002.

At a May 1999 VA examination, it was noted that the Veteran at 
this time was determined and expending every effort to 1) stay 
out of psychiatric hospitals, and 2) to not submit to a course of 
treatment that would involve psychotropic medication.  He felt 
that psychotropic medication represented a peril to his 
adjustment and well being and that he could not function when he 
took such medication.  The Veteran denied being treated at this 
time for any psychiatric condition.  At this time he lived with 
his spouse and two children and was working full time in a 
position described as a computer support specialist.  The Veteran 
indicated that he was not happy and that he noted at least four 
time per week that he begins wondering what the hidden agenda was 
at this place of work and wonders if he was about to be 
victimized once again.

The examination report describes the Veteran as dressed in a 
shirt, tie, and slacks.  His personal hygiene seemed to be good, 
but there was an air of dishevelment as well.  His beard appeared 
untrimmed as opposed to a trimmed bread of aesthetic choice, and 
his clothing was almost wildly mismatched.  His speech was well 
articulated and of good volume, and he was personable and 
appropriate in his interactions with the examiner.  While the 
Veteran was able to understand and respond to the examiner's 
questions and was oriented to all spheres, his actual answers, 
while lengthy and rambling, make either little sense or were so 
impossibly vague as to be able to draw any firm conclusions about 
what the Veteran was actually saying.  He tended to repeat 
certain phrases over and over again such as "going to pieces," or 
"bowing out" which was noted as one of his favorites, or "things 
out of hand."  The examiner noted that the more specific the 
question became, the vaguer the responses and the more tangential 
the responses were.  The examiner noted that whether or not the 
Veteran was capable of clear objective thinking and concentration 
at some point in time was unclear.  The Veteran was obsessed with 
two ideas; one was that he must find some kind of safe haven for 
the periods of time when he felt overwhelmed by the stress of 
these injustices that were committed in the world and on him 
personally.  The other was that there were these injustices and 
they, at times, were clearly targeting him for abuse.  The 
Veteran was assessed a Global Assessment of Functioning (GAF) 
score of 70.

The only medical evidence concerning the Veteran's psychiatric 
disability closest to the year prior to July 20, 2001 is the May 
1999 VA examination.  Significantly, even if this evidence 
reflected that an increase in disability to 70 percent was shown 
at that time, the law and regulations specify that where an 
increase in disability precedes the claim (filed on July 20, 
2001) by more than a year, as here, the proper effective date is 
the date the claim is received (date of claim), or July 20, 2001, 
(38 C.F.R. § 3.400(o)(2)); Harper, 10 Vet. App. at 126.  
Accordingly, that evidence provides no basis for the assignment 
of an earlier effective date.

Moreover, the May 1999 VA examination did not reflect that the 
Veteran's bipolar disorder approximated the criteria for a 70 
percent rating.  It did not show a bipolar disability productive 
of occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to function 
independently, appropriately and effectively; impaired impulse 
control (such as unprovoked irritability with periods of 
violence); spatial disorientation; neglect of personal appearance 
and hygiene; difficulty in adapting to stressful circumstances 
(including work or a work like setting); and an inability to 
establish and maintain effective relationships.

It was determined that the Veteran was competent to manage his 
funds and affairs and he was assigned a GAF score of 70.

A Global Assessment of Functioning (GAF) score is a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health - 
illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); 
Richard v. Brown, 9 Vet. App. 266 (1996) (citing the American 
Psychiatric Association's Diagnostic and Statistical Manual of 
Mental Disorders 32 (4th ed. 1994) (DSM-IV)).

A GAF score of 61 to 70 denotes mild symptoms or some difficulty 
in social and occupational functioning.  Id.

As is clear from the applicable regulations, it is not the date 
of the onset of illness or disability, which is the decisive 
factor in the determination of the effective date in an increased 
rating claim.  The regulations specify that even if an increase 
in disability precedes the claim by more than a year, the proper 
effective date is the date that claim is received (date of 
claim), or July 20, 2001, as has been established in this 
decision.  See 38 C.F.R. § 3.400(o)(2); Harper, 10 Vet. App. at 
126.

Essentially, all of the other evidence relating to the Veteran's 
bipolar disorder is either dated after the currently assigned 
July 20, 2001, effective date, (as established by virtue of this 
decision) and therefore does not provide the basis for the 
assignment of a prior effective date, or it is dated more than a 
year prior to that date.

The Board finds that nothing in the record shows that the 
Veteran's service-connected bipolar disorder increased in 
severity during the year prior to July 20, 2001, so as to warrant 
a 70 percent schedular rating.  Specifically, the evidence of 
record does not show that the Veteran exhibited symptomatology 
consistent with a 70 percent rating under the General Rating 
Formula for Mental Disorders at any time during the year prior to 
July 20, 2001.  

Thus, the Board finds that the evidence of record does not show a 
factually ascertainable increase in disability during the year 
prior to July 20, 2001.  The correct effective date for 
assignment of a 70 percent disability rating for his service-
connected psychiatric disability is July 20, 2001; the date of 
receipt of the Veteran's increased rating claim.  See 38 C.F.R. 
§§ 3.155, 3.400(o)(2).

III. Duties to notify and assist

VA's duties to notify and assist claimants in substantiating a 
claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  See also 73 Fed. Reg. 23,353-23,356 (April 30, 2008) 
(concerning revisions to 38 C.F.R. § 3.159).  Upon receipt of a 
complete or substantially complete application for benefits, VA 
is required to notify the claimant and his or her representative, 
if any, of any information, and any medical evidence or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. 
§ 3.159(b)(1), proper notice must inform the claimant of any 
information and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and (3) 
that the claimant is expected to provide.  Notice should be 
provided to a claimant before the initial unfavorable decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In the present case, the RO sent the Veteran a notice letter in 
August 2005.  The Board acknowledges that the Veteran was not 
provided with the specific notice required by Dingess v. 
Nicholson, 19 Vet. App. 473 (2006) until May 2008.  Nonetheless, 
the Veteran appealed the effective date of the grant of an 
increased evaluation for his bipolar disorder.  He was later 
provided with information concerning effective dates of awards.  
The Veteran's statements, through his representative, indicate 
actual knowledge of what would be required for the assignment of 
an earlier effective date.  In this instance, the arguments 
submitted in the April 2005 informal hearing presentation by the 
Veteran's representative reflect actual knowledge of the 
information and evidence necessary to substantiate effective date 
claims.  This statement was made before subsequent adjudication 
by an agency of original jurisdiction in the May 2008 
Supplemental Statement of the Case.  Insufficiency in the timing 
or content of notice is harmless if the errors are not 
prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 
1374 (Fed. Cir. 2004) (notice errors are reviewed under a 
prejudicial error rule).  Given the sequence of events above, the 
Board finds that any notification errors are not prejudicial to 
the Veteran.  38 C.F.R. § 3.159(b)(1); See id.; Dingess, supra.

The record must reflect substantial compliance with the Board's 
and Court's prior remand directives.  Stegall v. West, 11 Vet. 
App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  
The Court remanded this claim in December 2009 for adjudication 
consistent with its instructions.  The instructions directed the 
Board to provide adequate reasons and bases regarding whether the 
July 2001 statement by the Veteran's representative constituted a 
valid NOD.  The present decision contains a discussion adequate 
to facilitate judicial review of the Board's finding that the 
July 2001 statement did not constitute a NOD.  

VA has also fulfilled its duty to assist in obtaining the 
identified and available evidence needed to substantiate the 
claim adjudicated in this decision.  The RO has either obtained, 
or made sufficient efforts to obtain, records corresponding to 
all treatment for the claimed psychiatric disorder described by 
the Veteran.  The Board notes that a VA examination was not 
provided.  However, VA is not obliged to provide an examination 
if there is no reasonable possibility that such examination would 
assist the Veteran in substantiating the claim.  See 38 C.F.R § 
3.159(d); see also VAOPGCPREC 5-2004.  In the present claim for 
an earlier effective date, any VA examination would have occurred 
following the period of time during which benefits are being 
sought.  The Board finds that there is no reasonable possibility 
an examination would result in evidence to support the claim for 
an earlier effective date.  See id.  

Overall, there is no evidence of any VA error in notifying or 
assisting the Veteran that reasonably affects the fairness of 
this adjudication.


ORDER

An effective date earlier than July 20, 2001 for the grant of a 
70 percent evaluation for bipolar disorder is denied.


____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


